DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 11/04/2020 has been received and fully considered.
3.	Claims 1-33 remain pending and are presented for examination.
EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.0	Authorization for this examiner’s amendment was given in a telephone interview with Bo-Young Yeum (Reg. No. 73,803) on 02/09/2021.
4.1	The application is amended as follow:
Claim 30-33 are canceled.
Allowable Subject Matter
5.	Claims 1-29 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
6.1	In view of the amendment submitted on 11/04/2020 along with Applicant’s arguments and the Examiner’s amendment below, all pending rejections of the claims are withdrawn and the claims are allowed, as neither of the cited references taken either alone or in combination with the prior art of record discloses the instant claims, as specifically shown in the amended claims and argued by the Applicant; in combination with the remaining elements and 
6.2	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        February 9, 2021